ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan A. Platt on January 5, 2022.
The application has been amended as follows (for claim 14, the period has been added at the end of the claim): 
Claims:
10.  (Currently amended)  The hybrid rocket motor of claim 1, wherein the oxidizer tank is supported by a series of ribs that connect the oxidizer tank to an outer casing of the hybrid rocket motor that surrounds the combustion chamber.

14.  (Currently amended)  A method of making a hybrid rocket motor, the method comprising:
using additive manufacturing to form a solid fuel element and an oxidizer tank of the hybrid rocket motor radially inward of an outer casing of the hybrid rocket motor, with a combustion chamber that is a cavity within the solid fuel element, and with the oxidizer tank fully within the cavity; and
filling the oxidizer tank with a liquid oxidizer;
wherein the solid fuel element and the liquid oxidizer from the oxidizer tank are configured to be burned in the combustion chamber to produce thrust in the hybrid rocket motor.

Allowable Subject Matter
Claims 1 and 3-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741  

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741